Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In the Specification:
	In paragraph 0001 line 2, after “March 18, 2016,” insert --now US Patent 10,510,625,--.

	The lineage has been updated to reflect maturation into a US Patent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to use lift pins in a substrate support in plasma processing as noted in Thirunavukarasu et al. (2016/0020134).  It is also well known to use pins connected to electrodes in plasma processing as noted in Okita et al. (2011/0111601).
	In addition, it is well known use an electrostatic chuck in a plasma processing chamber which contains a first electrode connected with a DC power supply as noted in Balasubramanian et al. (2008/0084650).  It is also well known to dispose a substrate on a substrate support inside a plasma processing chamber wherein the substrate support has a ground member embedded therein and serves as an electrode for coupling DC power to the substrate support as noted in Janakiraman et al. (2009/0236214).  However, the prior art references fail to teach or suggest support structures electrically connected to a positive terminal of a direct current power supply, providing an electrical current return path from a plasma generation region to a negative terminal of the direct current power supply, generating a plasma while operating a direct current power supply to drive an electrical current through the structures, the wafer, the plasma, and through the return path.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/24/2022